UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1938



BRENDA K. MONK,

                                                Plaintiff - Appellant,

          versus


MICHAEL J.   ASTRUE,   Commissioner   of   Social
Security,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:06-cv-00075-jlk)


Submitted:   December 20, 2007             Decided:   December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda K. Monk, Appellant Pro Se.    Joyce Marie Joiner Gordon,
SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, Sara
Bugbee Winn, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Brenda   K.   Monk   appeals    the   district   court’s   order

accepting the magistrate judge’s recommendation and dismissing

Monk’s complaint pertaining to the denial of supplemental security

income benefits for her daughter.     We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.     Monk v. Astrue, No. 4:06-cv-00075-

jlk (W.D. Va. Sept. 12, 2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                  - 2 -